TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00024-CV



   James Allred; Wholearth Organic Composting, L.L.C.; Target Brush and Grinding,
        L.L.C.; JOH Investments, Ltd.; and JOH Associates, L.L.C., Appellants

                                                 v.

                                     Howard Hale, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-06-000106, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed Appellants’ and Appellee’s Joint Motion to Dismiss Appeal.

We grant their motion and, in accordance with the parties’ agreement, vacate the trial court judgment

without regard to its merit and render judgment that the plaintiff take nothing. See Tex. R. App.

P. 42.1(a)(2)(A).




                                              G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Vacated and Rendered

Filed: May 19, 2010